Case: 21-30316     Document: 00516289667          Page: 1    Date Filed: 04/21/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        April 21, 2022
                                   No. 21-30316                        Lyle W. Cayce
                                                                            Clerk

   Darrell Dixon,

                                                            Plaintiff—Appellant,

                                       versus

   Haza Foods of Louisiana, L.L.C.,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:20-CV-389


   Before Wiener, Graves, and Duncan, Circuit Judges.
   Per Curiam:*
          In this diversity case, Darrell Dixon sued Haza Foods of Louisiana,
   LLC (“Haza”) after he fell in a Wendy’s parking lot. Dixon appeals the
   summary judgment dismissing his claims. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30316     Document: 00516289667           Page: 2   Date Filed: 04/21/2022




                                    No. 21-30316


                                         I.
          On a December afternoon in 2018, around 3:45 p.m., Dixon and his
   wife parked at a Wendy’s in Kenner, Louisiana. As Dixon walked around
   their truck to switch seats with his wife, he tripped over a piece of rebar
   protruding from the pavement and was injured. A concrete parking bumper
   had been shoved forward, exposing the rebar.
          Dixon sued Haza (the owner of the Wendy’s) in Louisiana state court,
   alleging state tort claims. Haza removed the case to federal court based on
   diversity jurisdiction, and, following discovery, moved for summary
   judgment. Haza argued Dixon lacked evidence that Haza or Wendy’s
   employees had actual or constructive notice of the rebar. See La. Stat.
   Ann. § 2800.6(B)(2) (premises liability claimant must prove “[t]he
   merchant either created or had actual or constructive notice of the condition
   which caused the damage, prior to the occurrence”).
          Dixon failed to oppose the motion, which the district court granted,
   dismissing his claims with prejudice. Dixon was then given leave to file an
   untimely opposition. He argued that fact disputes on constructive knowledge
   were created by the testimony of store manager Cornell Paul and a
   photograph of the rebar. Paul testified he walked the parking lot earlier that
   day, making sure trash had been picked up. Such inspections occur two or
   three times per day, with one usually “post rush” around 1:00 or 2:00 p.m.
   Paul agreed the rebar was a hazard but maintained he did not know when the
   parking bumper had been dislodged. Over objections, he testified that he
   “assumed” the bumper would have left marks on the pavement if it had been
   recently moved, but there were no such marks. Dixon also presented a
   photograph of the rebar and of leaves accumulated behind the bumper. This
   debris, he claimed, showed the bumper had been moved some time ago,
   supporting his case for constructive knowledge.




                                         2
Case: 21-30316        Document: 00516289667             Page: 3      Date Filed: 04/21/2022




                                         No. 21-30316


            Dixon simultaneously moved for relief from judgment, which the
   court denied. 1 Specifically, it ruled Dixon’s evidence was “nothing more
   than speculation” that could not demonstrate Haza had constructive
   knowledge of the exposed rebar. The court entered judgment and Dixon
   timely appealed. We review the summary judgment de novo. In re La.
   Crawfish Producers, 852 F.3d 456, 462 (5th Cir. 2017); see Fed. R. Civ. P.
   56(d).
                                              II.
            On appeal, Dixon argues that the district court erred because Paul’s
   testimony and the photograph of the rebar show Haza had the requisite
   notice. We disagree.
            Under Louisiana law, a plaintiff suing for premises liability must prove
   the defendant had actual or constructive notice of the hazard. La. Stat.
   Ann. § 9:2800.6. The plaintiff “must come forward with positive evidence
   showing that the damage-causing condition existed for some period of time,
   and that such time was sufficient to place the merchant defendant on notice
   of its existence.” White v. Wal-Mart Stores, Inc., 97-0393, p. 1 (La. 01/09/97);
   699 So.2d 1081, 1082. This temporal element is a “prerequisite” to the
   plaintiff’s claim, Bagley v. Albertsons, Inc., 492 F.3d 328, 331 (5th Cir. 2017)
   (quoting Allen v. Wal-Mart Stores, Inc., 37,352, p. 5 (La. App. 2 Cir. 6/25/02);
   850 So.2d 895, 898)), and even at summary judgment requires “factual
   support,” Babin v. Winn-Dixie La., Inc., 2000-0078, p. 4 (La. 06/30/00); 764
   So.2d 37, 40. “‘Mere speculation or suggestion’ is not sufficient to meet this


            1
            There was some confusion over the basis for Dixon’s motion. Dixon appeared to
   invoke Federal Rules of Civil Procedure 59 and 60, but because final judgment had not yet
   been entered, the district court analyzed the motion under Rule 54(b). Whether this was
   the correct analysis is immaterial, however, because Dixon’s notice of appeal sufficiently
   encompassed the prior grant of summary judgment as well.




                                               3
Case: 21-30316      Document: 00516289667          Page: 4   Date Filed: 04/21/2022




                                    No. 21-30316


   burden, and courts will not infer constructive notice for the purposes of
   summary judgment where the plaintiff’s allegations are ‘no more likely than
   any other potential scenario.’” Bagley, 492 F.3d at 330 (quoting Allen, 850
   So.2d at 898–99). Dixon has failed to make such a showing.
          Dixon points to two cases where the plaintiff survived summary
   judgment because video evidence showed the hazard likely existed for some
   time before the fall. In Blake v. Wal-Mart Louisiana, LLC, No. 10-697, 2011
   WL 6294023, at *4 (M.D. La. Dec. 15, 2011), video showed an employee
   working in the area for fifteen minutes before the plaintiff slipped on liquid.
   Because there was no indication of any spills during that time, the video
   created the reasonable inference that the spill occurred before the footage
   began. Ibid. Similarly, in Guidry v. Brookshire Grocery Co., 2019-1999, p. 1–3
   (La. 02/26/20); 289 So.3d 1026, 1027–28, a security video showed the area
   of plaintiff’s accident for seventy minutes before she fell on a clear liquid
   substance. The video reasonably suggested the liquid had been present for
   some time before the recorded period. Ibid.
          The video evidence in those cases, Dixon argues, is like his
   photograph of the leaves behind the parking bumper. We disagree. The
   videos in Blake and Guidry depicted the scene of the accident before it
   happened, showing the hazard existed at least as long as the surveillance
   footage. That logic does not extend to the evidence here. Dixon’s photograph
   was taken at some unknown time after his fall and shows only that some debris
   had accumulated behind the bumper. That is quite unlike surveillance
   footage taken before the fall—which Dixon does not provide—and does not
   suggest how long the rebar might have been exposed. As the district court
   explained, “the photograph showing leaves piled up behind the moved
   parking slab does not indicate that it was out of place for some time but,
   instead, tends to show that those leaves were pushed behind the slab
   whenever it was moved.”



                                         4
Case: 21-30316       Document: 00516289667             Page: 5      Date Filed: 04/21/2022




                                        No. 21-30316


          Dixon next cites Conner v. Brookshire Brothers, Inc., No. 2:16-01148,
   2018 WL 943289, at *4–5 (W.D. La. Feb. 16, 2018), where the plaintiff
   slipped on a clear liquid near some drink coolers. She offered testimony from
   current and former employees that (1) past problems with the coolers led to
   leaking trays, (2) the coolers had leaked prior to plaintiff’s fall, and (3) the
   manager had called maintenance complaining that leaks had led to a different
   customer falling. Id. at *4. Dixon fails to explain how Conner helps his case.
   No Haza employees testified that they were aware of problems with the
   bumper or the exposed rebar, or even that the bumper had been moved. Paul
   testified only that the rebar was probably a hazard and that employees
   regularly inspect the parking lot. 2 This is a far cry from the detailed testimony
   in Conner.
          In sum, Dixon failed to show Haza had constructive notice of the
   hazard. The district court’s summary judgment is AFFIRMED. 3




          2
             It is of no moment that Paul “assume[d]” the bumper would have left marks on
   the pavement shortly after being moved. The district court correctly noted that Paul had
   no expertise in “the friction produced by moving concrete” and that his assumption, at
   counsel’s prompting, is only “conjecture and in no way positive proof” that the slab was
   out of place for any length of time.
          3
            Because we conclude the district court correctly granted Haza summary
   judgment, we need not address its order denying Dixon relief from that summary judgment.




                                              5